EXHIBIT CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statement on Form S-8 with respect to the 2008 Non-Employee Directors Stock Plan of State Bancorp, Inc. of our report dated March 13, 2008, relating to the financial statements of State Bancorp, Inc. and the effectiveness of internal control over financial reporting of State Bancorp, Inc. which report is included in Form 10-K of State Bancorp, Inc. for the year ended December 31, 2007. /s/ Crowe Chizek and Company
